DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Braun, US 4742503 in view of Ehrgott, US 5623731.  
Regarding claim 1,
a. Braun et al. discloses a collar attachment apparatus ("watch assembly" 11, Figs. 1-5) comprising:
i. A collar attachment ("disk-shaped case" 13) having a first collar band loop ("bracket" 25) integrally formed therewith along a first arcuate perimeter portion of the collar attachment (13) and a second collar band loop (25) integrally formed with the collar attachment (13) along a second arcuate perimeter portion thereof that is opposite the first arcuate perimeter portion (see Figs. 1, 3-5).
b.    Braun et al. does not expressly disclose that the collar attachment has a disk with a keyhole, friction attachment means formed in an underside of the disk and configured [to receive at least a first tab of an attached device and to snugly hold the first tab against the underside of the disk after rotation of the attached device in the keyhole]*.
c.    Ehrgott et al. teaches a similar collar attachment (Figs. 16-24) with a disk ("carrier case" 401) having a keyhole ("bayonet mount" 412, Fig. 19) and friction attachment means ("lower stop" 404) formed in an underside of the disk (401) and configured [to receive at least a first tab of an attached 
d.    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the watch case of Braun et al. separable, by providing a bayonet-style connection, as is taught by Ehrgott et al., since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
e. *The bracketed text (above and below) is intended use language. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Therefore, since the apparatus of the combination is capable of being attached to a device as claimed, all limitations are met.
Regarding claim 2, Braun et al. discloses an elongated collar band ("strap" 33) extending through the first collar band loop (25) and a second collar band loop (25).
Regarding claim 3, Braun et al. discloses that the collar band (33) comprises a snap closure ("buckle assembly" 38) having a post ("tongue" 39) and a friction snap ("buckle element" 37) that is configured to snugly grip and retain the post (39).
Regarding claim 4, Braun et al. discloses that the collar band (33) comprises one or more adjustment holes ("holes" 35) configured to pass over the post (39) .
Regarding claim 5, Braun et al. disclose that the first and second collar band loops (25) each comprise an elongated slot ("slot" 27) through which the collar band (33) extends.
Regarding claim 6, Braun et al. discloses that the collar band (33) is configured [to loop around a portion of a pet collar] * .


Regarding claim 8, Ehrgott et al. teaches that the keyhole (412) comprises a substantially circular orifice in the disk (401, see Figs. 18-19).
Regarding claim 9, Braun et al., as modified, discloses that [the attached device further comprises a second tab, wherein the first tab is shaped asymmetrically relative to the second tab]*.
Regarding claim 10, Braun et al., as modified, discloses that [the attached device comprises a pet monitor]*.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10420401. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application anticipate the claims of the patent by claiming the following common subject matter: a disk, first and second collar band loops, arcuate perimeter, a keyhole, friction attachment means.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677